Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks (pages 7-8), filed 15 August 2022, with respect to claims 1-6, 8-12, 14-20, 22-26, and 28 have been fully considered and are persuasive.  The rejection of 13 May 2022 has been withdrawn.

Allowable Subject Matter
Claims 1-6, 8-12, 14-20, 22-26, and 28 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claims 1 and 16, with reference to representative claim 1, the cited prior art does not expressly disclose or suggest a first voltage comparator configured to compare a voltage of the electric contact to a first threshold, in combination with the other features of the claim.
Rozenfeld (US 2012/0230574 A1) discloses an apparatus comprising: an insertion tube (14); an image sensor (16/50) inside the insertion tube (14); wherein the image sensor 16/50) comprises an array of pixels (par. [0068]-[0077], [0099], fig. 1-4, 9); wherein the image sensor (16/50) is configured to count numbers of particles of radiation incident on the pixels, within a period of time (1 second; par. [0097]),
	wherein the radiation absorption layer comprises silicon (par. [0076]).
Examiner notes the similarities between Fig. 3 of Steadman Booker (US 2010/0020924 A1) and Applicant’s Fig. 5A, reproduced and annotated below.
	

    PNG
    media_image1.png
    514
    842
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    784
    1105
    media_image2.png
    Greyscale

Fig 3 of Steadman Booker, top, and Applicant’s Fig. 5A, bottom, annotated by Examiner
	
	With reference to the annotated figure above, Steadman Booker discloses an image sensor comprises a radiation absorption layer (16) comprising an electric contact (inherent for connecting to 50);
	a first discriminator (20) configured to compare to a first threshold (TH1);
	a second discriminator (60) configured to compare to a second threshold (CTH);
	a counter (22) configured to register at least one of the numbers;
	a controller (24);
	wherein the controller (24) is configured to start a time delay (between successive activations of controller 24) from a time at which the first discriminator (20) determines that an absolute value equals or exceeds an absolute value of the first threshold (TH1);
	wherein the controller (24) is configured to activate the second discriminator (60) during the time delay;
	wherein the controller (24) is configured to cause the at least one of the numbers to increase by one, when the second discriminator (60) determines that an absolute value exceeds an absolute value of the second threshold (CTH; par. [0070]-[0084], fig. 3; time delay also shown in par. [0085]-[0091], fig. 4).
	Sato (US 2003/0223534 A1 discloses a radiation (X-ray) absorption layer comprising single-crystalline silicon (par. [0004]).
	While similarities exist between the cited prior art and the claimed invention, the cited prior art does not expressly disclose or suggest Applicant’s particularly claimed configuration.
	Accordingly, claims 1 and 16 are allowed.
	
Regarding claims 2-6, 8-12, 14-15, 17-20, 22-26, and 28, the claims are allowed due to their dependence.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/           Primary Examiner, Art Unit 2884